PER CURIAM: *
The attorney appointed to represent Patrick Levelle Gainus in his appeal from the revocation of supervised release has moved for leave to withdraw and has filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Gainus has not filed a response.
During the pendency of this appeal, Gainus completed his sentence of imprisonment, and he has no further term of imprisonment or supervised release to serve. The appeal is, therefore, moot. See Spencer v. Kemna, 523 U.S. 1, 7, 118 S.Ct. 978, 140 L.Ed.2d 43 (1998); Bailey v. Southerland, 821 F.2d 277, 278 (5th Cir.1987). Accordingly, the appeal is DISMISSED as moot, and counsel’s motion to withdraw is DENIED as unncessary.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.